In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-20-00373-CV
      ___________________________

   IN RE PAT LEATHERMAN, Relator



             Original Proceeding
 43rd District Court of Parker County, Texas
            Trial Court No. 14266


Before Birdwell, J.; Sudderth, C.J.; and Kerr, J.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Relator has not responded to this court’s February 5, 2021 letter requesting that

relator’s counsel either file a motion to dismiss this original proceeding or inform the

court whether relator wishes to continue the original proceeding. Because we have

received no response to our letter, and because the trial court has commenced action

on relator’s motion for DNA testing, we deny relator’s petition for writ of mandamus.

                                                      Per Curiam

Delivered: February 25, 2021




                                           2